     Case 2:17-cv-08516-DOC-ADS Document 77 Filed 07/29/20 Page 1 of 1 Page ID #:386



 1

 2                                                                                   JS-6
 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
8
                              CENTRAL DISTRICT OF CALIFORNIA
 9

10
      RICHARD WAYNE HUGHLEY,                      Case No. 2:17-08516 DOC (ADS)
11
                                 Plaintiff,
12
                                 v.               JUDGMENT
13
      F. ULLOA, et al.,
14
                                 Defendants.
15

16
            Pursuant to the Court’s Order Dismissing Action for Failure to Prosecute and
17
      Obey Court Orders IT IS HEREBY ADJUDGED that the above-captioned case is
18
      dismissed pursuant to Federal Rule of Civil Procedure 41(b).
19

20
      DATED: July 29, 2020                     _____________________________
21                                             THE HONORABLE DAVID O. CARTER
                                               United States District Judge
22

23

24
